

Exhibit 10.9
CROSS COLLATERAL, CROSS DEFAULT, AND GUARANTY AGREEMENT
THIS AGREEMENT is effective this 23rd day of June, 2020, and is entered into by
and among Ally Financial Inc., a Delaware corporation and Ally Bank (Ally
Capital in Hawaii, Mississippi, Montana and New Jersey), a Utah chartered state
bank, each with a local business address at Ally Bank, SE Business Center, 3885
Crestwood Parkway Suite 400, Duluth Georgia 30096, (together with Ally Financial
Inc., the “Ally Parties”), and the entities and individuals listed below
(collectively the “Dealership Parties”):


Sonic Automotive, Inc., a Delaware corporation, Sonic Development, LLC, a North
Carolina limited liability company, AM Realty GA, LLC, a Georgia limited
liability company, AM GA, LLC, a Georgia limited liability company, EchoPark
Automotive, Inc., a Delaware corporation, SRE Texas - 6, L.P., a Texas limited
partnership, Sonic Automotive - 4701 I-10 East, TX, L.P., a Texas limited
partnership, Sonic of Texas, Inc., a Texas corporation, Sonic Automotive of
Nevada, Inc., a Nevada corporation, SRE Texas 11, LLC, a Texas limited liability
company, SAI Philpott T, LLC, a Texas limited liability company, SRE Holding,
LLC, a North Carolina limited liability company, EchoPark Realty TX, LLC, a
Texas limited liability company, SAI DS, LLC, a Texas limited liability company,
SAI Pensacola A, LLC, a Florida limited liability company, SAI FL HC2, Inc., a
Florida corporation, EP Realty SC, LLC, a South Carolina limited liability
company, EchoPark SC, LLC, a South Carolina limited liability company, SRE Texas
15, LLC, a Texas limited liability company, Sonic Houston JLR, LP, a Texas
limited partnership, SRE Texas 13, LLC, a Texas limited liability company, and
SAI McKinney M, LLC, a Texas limited liability company, each with an office
address at 4401 Colwick Road
Charlotte, North Carolina 28211.
Recitals:
A.One or more of the Ally Parties have made loans and advances to some or all of
the Dealership Parties, which are affiliated and share a close business nexus.
B.One or more of the Ally Parties may make additional loans, advances, and other
extensions of credit to some or all of the Dealership Parties, or continue to
extend credit to one or more of the Dealership Parties, if the Dealership
Parties agree to provide additional security by cross-collateralizing,
cross-defaulting, and guarantying all of said existing, proposed and future
loans, advances, and extensions of credit.
C.It is the intention of the Dealership Parties and the Ally Parties that all of
the Dealership Parties’ assets which one or more of the Ally Parties now has, or
may hereafter obtain, a lien on or security interest in, secures payment and
performance for all current and future loans, advances, and extensions of credit
made by the Ally Parties to some or all of the Dealership Parties.
D.It is the intention of the Dealership Parties and the Ally Parties that any
default in the payment or performance of any obligation of any of the Dealership
Parties to any of the Ally Parties, at the option of one or more of the Ally
Parties, will constitute a default of all then-existing obligations of all
Dealership Parties to the Ally Parties.
E.It is the intention of each of the Dealership Parties individually to guaranty
the performance and payment of Obligations of every other of the Dealership
Parties.


Agreement:
For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, including the inducement of each of the Ally Parties, in its sole
discretion, to extend credit or continue existing financial accommodations to
the Dealership Parties, it is agreed as follows:
1)DEFINITIONS: As used in this Agreement, the terms listed below have the
following meaning:
1





--------------------------------------------------------------------------------





a) Obligation(s) means any liability, indebtedness, or obligation of every kind
and nature, now existing or hereafter arising, whether created directly,
indirectly, or acquired by assignment, whether matured or unmatured, owed by any
one or more of the Dealership Parties to one or more of the Ally Parties, any
successor, assign, subsidiary, or affiliate of the Ally Parties and any cost or
expense, including without limitation reasonable attorneys’ fees, incurred in
the collection or enforcement of this Agreement or any obligation of any one or
more of the Dealership Parties.
b) Security Agreement(s) means any existing or future agreement between one or
more of the Dealership Parties and one or more of the Ally Parties which creates
or provides for a security interest in or lien upon any of the assets or
property (tangible, intangible, real, or personal) of any of the Dealership
Parties, including but not limited to this Agreement, wholesale floorplan
agreements (i.e., Wholesale Security Agreement or Inventory Financing and
Security Agreement), other security agreements, deeds of trust and mortgages.
c) Financing Accommodation(s) means the Security Agreement(s) and any and all
other agreements evidencing an Obligation.
2) CROSS-COLLATERALIZATION: To secure payment and performance of all
Obligations, each of the Dealership Parties grants to each of the Ally Parties a
continuing security interest in all collateral in which one of the Ally Parties
now has a security interest, and each of the Dealership Parties agrees that any
future grant of a security interest in any assets of any one of the Dealership
Parties to one of the Ally Parties will be deemed a grant to the other of the
Ally Parties. Each of the Dealership Parties agrees that either or both of the
Ally Parties are authorized to file financing statements, mark chattel paper,
notify account debtors, note liens on documents of title, and take all other
actions necessary to establish, confirm, and maintain a perfected security
interest in such existing and future collateral. Each of the Dealership Parties
agrees that all collateral now or hereafter subject to a security interest or
lien of one or more of the Ally Parties pursuant to any or all of the Security
Agreements secures any and all Obligations, including Obligations subsequently
assigned to one of the Ally Parties by the other of the Ally Parties or by a
third party, and subject to applicable law, each of the Ally Parties may apply,
in its sole, absolute discretion, proceeds of any collateral to any of the
Obligations of any of the Dealership Parties.
3) CROSS DEFAULT: In addition to and not in substitution for any provisions in
any of Financing Accommodations, it is agreed that any default or breach by any
of the Dealership Parties in the payment or performance under any of the
Financing Accommodations will, at the option of the Ally Parties, constitute a
default under each Financing Accommodation.
4) GUARANTY:
a)All Dealership Parties, jointly and severally, unconditionally guarantee the
performance and payment of all Obligations owing by any of the Dealership
Parties to any of the Ally Parties, including Obligations subsequently assigned
to one of the Ally Parties by the other of the Ally Parties or by a third party.
Each of the Dealership Parties waives and dispenses with notice of acceptance of
this guaranty; notice of non-payment or non-performance; notice of amount of
indebtedness outstanding at any time; protests; demands; and prosecution of
collection, foreclosure, and possessory remedies. Each of the Dealership Parties
waives any right to require any of the Ally Parties to institute suit or
otherwise proceed against other persons or other Dealership Parties; to advise
the Dealership Parties of the results of any collateral checks or examinations;
to require any or all of the Dealership Parties to comply with the Financing
Accommodations; or, to proceed against or exhaust any security. Any liability of
the Dealership Parties hereunder will not be affected by, nor will it be
necessary to procure the consent of any of the Dealership Parties or give any
notice in reference to: the release by the Ally Parties of any one or more of
the Dealership Parties from this Agreement or any other agreement; any
settlement, or variation of terms of any obligation of any of the Dealership
Parties, or of a guarantor or any other interested person, by operation of law
or otherwise; nor by failure to file, record, or register any security document.
Each of the Dealership Parties recognizes that the Ally Parties may utilize
various means of attempting to verify compliance with the credit terms by any
borrower under any of the Financing Accommodations, including periodic
collateral checks and examination of books and records, and expressly agrees
that such steps are for the sole benefit of the Ally Parties and the adequacy of
such checks and examinations will not be considered as a defense to
2





--------------------------------------------------------------------------------



or mitigation of liability hereunder. Each of the Dealership Parties
acknowledges and agrees that this guaranty is for a commercial obligation and
not a consumer obligation which is primarily for personal, family, or household
purposes. Each of the Dealership Parties authorizes the Ally Parties, from time
to time, to investigate any financial information provided and to examine or
review such party’s credit history (including obtaining a credit report) and
agrees to provide the Ally Parties with financial statements satisfactory to the
Ally Parties upon request. This is an absolute, continuing payment guaranty and
remains in effect as to each of the Dealership Parties until discharged pursuant
to the terms of this Agreement or in writing by the Ally Parties. However, a
single one of the Dealership Parties can terminate its own guaranty by sending
written notice of its intent to the Ally Parties, which termination is effective
forty-eight (48) hours after receipt by both of the Ally Parties of the written
termination notice; provided, however, that such termination will not operate to
release such party from liability hereunder with respect to any Obligations
incurred prior to the effective date of such termination notice. In order to be
effective, notice of termination must be sent as outlined in numbered paragraph
8, below, to the Ally Parties at the address listed above and also to: Ally Bank
and Ally Financial Inc., 500 Woodward Avenue, MC: MI-01-16-RISK, Detroit,
Michigan 48226, Attn.: Senior Vice President, Commercial Credit Operations.
Except as noted in this Agreement, the Ally Parties make no promises to the
Dealership Parties to induce execution of this guaranty provision.
b)Each of the Dealership Parties acknowledges that: it is such Dealership
Party’s responsibility to review the Financing Accommodations and any other
documents governing the guaranteed obligations before signing this Agreement and
to obtain and review any future documentation that may affect the aggregate
obligations of the Dealership Parties to the Ally Parties; it has knowledge of
and adequate means to obtain the other Dealership Parties’ financial
information; and, the nature and amount of the guaranteed obligations may
increase without notice to such Dealership Party. Each of the Dealership Parties
expressly waives any duty of either of the Ally Parties to disclose to such
Dealership Party any information related to any other Dealership Party’s ability
to repay the guaranteed obligations, including, without limitation, the state of
any other Dealership Party’s business, its condition (financial, operating, or
otherwise) or any facts or circumstances that may affect a Dealership Party’s
risks under or related to this guaranty.
c)No act or thing need occur to establish the liability of any of the Dealership
Parties hereunder, and no act or thing, except full payment and discharge of all
Obligations, will in any way exonerate any of the Dealership Parties or modify,
reduce, limit, or release the liability of any of the Dealership Parties.
d)The Ally Parties may in their discretion apply to the Obligations any sums
received by, or available to, them on account of the Obligations, out of the
collateral security, or any other source of payment. Such application will not
reduce, affect, or impair the liability of the Dealership Parties.
e)Each of the Dealership Parties waives any and all defenses, claims, and
discharges of any of the other Dealership Parties pertaining to the Obligations,
except the defense of discharge by payment in full. No Dealership Party will
assert, plead, or enforce against either of the Ally Parties any defense of
waiver, release, statute of limitations, res judicata, statutes of frauds,
fraud, incapacity, minority, usury, illegality, or unenforceability which may be
available to another Dealership Party in respect of any Obligation, or any
setoff available against either of the Ally Parties by any other Dealership
Party, whether or not on account of a related transaction.
f)Each Dealership Party expressly agrees that it will be and will remain liable,
to the fullest extent permitted by applicable law, for any deficiency remaining
after foreclosure of any mortgage or security interest securing the Obligations,
whether or not the liability of any other obligor for such deficiency is
discharged pursuant to statute or judicial decision. Further, each Dealership
Party expressly waives any condition precedent that may be required of either or
both of the Ally Parties under applicable law prior to proceeding with any
action to recover any deficiency remaining after foreclosure.












3





--------------------------------------------------------------------------------







5) EFFECT ON OTHER AGREEMENTS: This Agreement constitutes an amendment of and
supplement to each of the Financing Accommodations now or hereafter executed;
augments and is in addition to, and is not in substitution for, any provisions
of any Financing Accommodation, including any other Cross Collateral, Cross
Default and Guaranty Agreements between or among any of the Dealership Parties
and either or both of the Ally Parties; and does not otherwise limit or affect
the rights and remedies of any of the Ally Parties under any such Financing
Accommodation.
6) FUTURE LOANS: Each of the Ally Parties may, in its sole and absolute
discretion, make additional loans and other financing accommodations to any of
the Dealership Parties, all of which will be subject to the terms of this
Agreement. Notwithstanding anything to the contrary, any future change in the
terms of or indebtedness owed by any of the Dealership Parties to one or more of
the Ally Parties requires the written consent of the applicable Ally Party.
7) WAIVER OF TRIAL BY JURY: Each of the Dealership Parties waives trial by jury
in any action or proceeding brought by any of the Ally Parties; in any
counterclaim asserted by any of the Ally Parties against one or more of the
Dealership Parties; and, in any matter connected in any manner with this
Agreement or any Financing Accommodation.
8) NOTICES: Any notices or other communications required or permitted to be
given by this Agreement must be in writing and must be personally delivered,
mailed by prepaid certified, registered, or first class mail, or delivered by a
nationally recognized overnight courier, to the Ally Parties or to the
Dealership Parties to whom such notice or communication is directed at the
addresses set forth above in this Agreement. Notwithstanding anything herein to
the contrary, any notice or other communication will be deemed to have been
given (whether actually received or not) on the day it is personally delivered
or, if mailed or delivered by overnight courier, on the third (3rd) day after it
is mailed or delivered as aforesaid. Any of the Ally Parties or of the
Dealership Parties may change its address for purposes of this document by
giving ten (10) days prior written notice of such change to the others pursuant
to the terms of this clause.
9) NO OTHER UNDERSTANDING: The Dealership Parties acknowledge that the Ally
Parties have made no promises to induce execution of this Agreement except as
set forth herein; that there are no other agreements or understandings, either
oral or in writing, affecting this Agreement; and nothing in this Agreement may
be considered a waiver by any of the Ally Parties of any existing or future
defaults by any of the Dealership Parties of any Financing Accommodation.
Modifications or amendments to this Agreement other than a release or
termination of obligations under this Agreement can only be made in a writing
executed by all of the Ally Parties and all of the Dealership Parties.
10) SUCCESSORS AND ASSIGNS: The provisions of this Agreement bind and inure to
the benefit of the heirs, administrators, successors, and assigns of each of the
Dealership Parties and each of the Ally Parties.
11) SEVERABILITY: Any provision of this Agreement prohibited by law is
ineffective only to the extent of the prohibition without invalidating the
remaining provisions of this Agreement.
12) COUNTERPARTS: This Agreement may be executed in multiple counterparts and
all of such counterparts taken together will be deemed to constitute one and the
same agreement. Any electronically placed or delivered (e.g., via fax or email)
signatures of the parties constitute and are deemed original signatures for all
purposes.
[signatures appear on the following pages]


















4





--------------------------------------------------------------------------------



Sonic Automotive, Inc., a Delaware corporation


By: /s/ Heath R. Byrd 
Name:  Heath R. Byrd
Title:  Executive Vice President and Chief Financial Officer


Sonic Development, LLC, a North Carolina limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer


AM Realty GA, LLC, a Georgia limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer


AM GA, LLC, a Georgia limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer


EchoPark Automotive, Inc., a Delaware corporation


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer


SRE Texas - 6, L.P., a Texas limited partnership


By: Sonic of Texas, Inc., a Texas corporation,
Its General Partner


By: /s/ Heath R. Byrd 
        Heath R. Byrd, Vice President and Treasurer


Sonic Automotive - 4701 I-10 East, TX, L.P., a Texas limited partnership


By: Sonic of Texas, Inc., a Texas corporation,
Its General Partner


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer






[signatures continue on the following page]
5





--------------------------------------------------------------------------------



Sonic of Texas, Inc., a Texas corporation


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




Sonic Automotive of Nevada, Inc., a Nevada corporation


By: /s/ Heath R. Byrd  
Heath R. Byrd, Vice President and Treasurer




SRE Texas 11, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SAI Philpott T, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SRE Holding, LLC, a North Carolina limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




EchoPark Realty TX, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer






[signatures continue on the following page]


















6





--------------------------------------------------------------------------------





SAI DS, LLC, a Texas limited liability company
        
By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SAI Pensacola A, LLC, a Florida limited liability company 


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SAI FL HC2, Inc., a Florida corporation


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




EP Realty SC, LLC, a South Carolina limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




EchoPark SC, LLC, a South Carolina limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SRE Texas 15, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer








[signatures continue on the following page]












7





--------------------------------------------------------------------------------







Sonic Houston JLR, LP, a Texas limited partnership 


By: Sonic of Texas, Inc., a Texas corporation,
Its General Partner


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




SRE Texas 13, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer
        


SAI McKinney M, LLC, a Texas limited liability company


By: /s/ Heath R. Byrd 
Heath R. Byrd, Vice President and Treasurer




              


Ally Financial Inc.


By: /s/ Matt Mayes 
Print Name: Matt Mayes 
Title: Authorized Representative 
Date: 6-22-20 


8



